Citation Nr: 1713215	
Decision Date: 04/24/17    Archive Date: 05/04/17

DOCKET NO.  13-04 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a vision disorder, including binocular vision.

2.  Entitlement to service connection for residuals of left arm radial head fracture.

3.  Entitlement to service connection for right shoulder disorder, including impingement, tendonitis, and bicipital degenerative joint disease (DJD).

4.  Entitlement to service connection for lumbar spine degenerative disc disease (DDD).

5.  Entitlement to service connection for cervical spine disorder.

6.  Entitlement to service connection for bilateral knee disorder.

7.  Entitlement to service connection for bilateral hearing loss.

8.  Entitlement to service connection for tinnitus.
9.  Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from August 1985 to August 2009. 

This appeal to the Board of Veterans' Appeals (Board) arose from December 2009 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in St. Petersburg, Florida that denied the benefits sought on appeal.

In January 2017 correspondence, the Veteran, through his representative, cancelled the scheduled Board hearing via video conference that he requested.  He did not request that it be rescheduled.  Hence, his hearing request is deemed to have been withdrawn.  See 38 C.F.R. § 20.702(e) (2016).

With the exception of the issues of entitlement to service connection for a lumbar spine disorder and tinnitus, the issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  The evidence is at least in equipoise as to whether there is a current disorder of the lumbar spine and that it had onset in active service.

2.  The evidence is at least in equipoise as to whether tinnitus had its onset during active service. 


CONCLUSIONS OF LAW

1.  The requirements for entitlement to service connection for a lumbar spine disorder have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 1154, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307(a), 3.309(a), 3.655(b) (2016).

2.  The requirements for entitlement to service connection for tinnitus have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 1154, 5107(b); 38 C.F.R. §§ 3.102, 3.159(a)(2), 3.303, 3.307(a), 3.309(a), 3.655(b).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

In as much as the decision below is fully favorable to the Veteran, discussion of the notice and assistance requirements would not serve any useful purpose.

The Board notes that the Veteran's service treatment records (STRs) are in the claims file.  Documentation in the claims file also reflects that the Veteran failed to report for scheduled examinations in conjunction with the adjudication of his claims.  Where initial claims are concerned, under such circumstances, the claim is decided on the basis of the evidence of record.  See 38 C.F.R. § 3.655(b).  The Board does so in regard to the two issues decided herein.  As noted above, the Board finds that a remand is warranted for the remaining issues.

Legal Requirements

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Arthritis and organic diseases of the nervous system are presumed to have been incurred in service if manifested to a compensable degree within one year of separation from service.  This presumption applies to veterans who have served 
90 days or more of active service during a war period or after December 31, 1946.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  VA deems tinnitus as an organic disease of the nervous system.  See VA Under Secretary for Health Memorandum (October 1995); Fountain v. McDonald, 27 Vet.App. 258, 272 (2015).  
 
Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza elements in a claim involving a listed chronic disease is through a demonstration of continuity of symptomatology.  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a chronic disease was "noted" during service or within the applicable presumptive period; 
(2) evidence of post-service continuity of the same symptomatology; and 
(3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  

Discussion

Although the Veteran did not report for the scheduled VA examination, the STRs note the Veteran's complaints of low back pain and an assessment of an acute lumbosacral strain.  They also note that a September 2002 MRI examination revealed disc protrusions at L4-5 and L5-S1, and DDD at the same levels.  (11/20/2009 STR, 3rd entry, p. 84; STR, 4th entry, pp. 51, 56.)  The MRI noted that at "L4-5 there is a diffuse disc bulge and superimposed midline disc extrusion (disc herniation)."  The Board notes that this is evidence indicating the presence of Intervertebral Disc Syndrome as this exists by various terminology.  See VBA Adjudication Manual M21-1, III.iv.4.A.3.a.  There is no evidence that this degenerative disorder resolved.  Although an examination is necessary to evaluate the extent of the disability for rating purposes, that does not preclude an allowance of service connection.

As concerns the claimed tinnitus, there is no clinical test to confirm or disprove tinnitus.  The presence of the disorder generally is diagnosed on the basis of a claimant's reported (subjective) history.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation"); see also 38 C.F.R. § 3.159(a)(2).  With few exceptions, the same applies to determining the onset and etiology.  Thus, a claimant's lay testimony, if deemed credible, can be sufficient to substantiate a claim.

In this case, the STRs note that the Veteran was an aircrew member and part of a hearing conservation program.  Hence, there is evidence of flight line noise exposure.  STRs dated in September 2005 note the Veteran's report of tinnitus since 1999.  An August 2009 entry related to the Veteran's examination for retirement notes his report of ringing in both ears that came and went, and that it occurred almost every other day.  (11/20/2009 STR, 5th entry, p. 85).  Thus, the Veteran's reports and complaints are documented.

In light of the above, the Board finds that competent medical evidence shows the existence of a disorder of the lumbar spine; and, that the Veteran's competent lay reports of tinnitus are documented in the STRs.  Hence, the Board finds that evidence of record is at least in equipoise that lumbar spine and tinnitus disorder were incurred coincident with the Veteran's active service.  As such, the Board finds that service connection is warranted.  38 C.F.R. §§ 3.102, 3.159(a)(2), 3.303, 3.307(a), 3.309(a). 


ORDER

Entitlement to service connection for a disorder of the lumbar spine, to include DDD, is granted.

Entitlement to service connection for tinnitus is granted.


REMAND

As noted earlier, the rating decision reflects that the Veteran did not report for scheduled examinations.  The Veteran, however, asserts that he was out of the state in-processing for his post-service employment when his wife informed him that notice of the examinations arrived.  There also is documentation in the claims file that the Veteran's employment took him out of the country to Iraq and Afghanistan, and that he informed the RO of the dates that he would be available to report for examinations.  There is no indication in the claims file that the RO responded to the Veteran's and his representative's correspondence to attempt to reschedule the examinations.  The January 2017 correspondence from the Veteran's representative requested a remand so arrangements could be made for the Veteran to be scheduled for a compensation examination(s).  In light of the foregoing, the Board finds that additional efforts to reschedule the examinations should be made.

Accordingly, the case is REMANDED for the following actions:

1.  Correspond with the Veteran's representative to ensure that that the Veteran is properly informed that it is his responsibility to arrange for prompt receipt of his mail, or at least to be informed when he has received correspondence from VA.  Verify the Veteran's latest address of record with the representative.

2.  After completing #1, contact the Veteran at his latest address of record and ascertain the dates of his availability for examinations and seek to reschedule the examinations at a mutually agreeable time to fully adjudicate the remaining issues on appeal.  

If the Veteran has not arranged for his availability for examinations within 6 months of the AOJ's initiation of efforts to contact him, no further action need be taken by the AOJ.

3.  Schedule the Veteran for the appropriate VA examination(s) to ascertain the etiology (nexus opinions) of the remaining issues on appeal, as appropriate.  If the examinations are rescheduled, insure that all relevant VA treatment records generated since the initial adjudication of the claims are obtained and added to the claims file prior to the examinations.  

4.  After completion of all of the above, re-adjudicate the issues on appeal.  If the decision remains in any way adverse to the Veteran, he and his representative should be provided with a Supplemental Statement of the Case (SSOC).  Then, if all is in order, return the case to the Board.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


